Case 3:18-cr-00089-MMH-JRK Document 93 Filed 01/18/19 Page 1 of 3 PageID 283



                      UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION



UNITED STATES OF AMERICA,



v.
                                                    Case No. 3:18-cr-89-J-34 JRK

KATRINA BROWN and
REGINALD BROWN
_______________________________


               MOTION FOR THE APPOINTMENT OF AN EXPERT IN

                      THE FIELD OF FORENSIC ACCOUNTING

        The Defendant, Katrina Brown, through her undersigned attorney, Richard Landes, Esq.

moves this Court for an Order to have an expert in the field of forensic accounting appointed in

this case.

        Ms. Brown has been indicted in a 38 count, sixty page indictment charging conspiracy to

commit mail and wire fraud, illegal monetary transactions, attempted bank fraud, and false

statements to a federally insured institution. This is a complex financial crimes case with three

sources of proceeds flowing into and through four separate corporations. Two of these corporate

entities are alleged to fraudulent and several people outside of these corporations are alleged to

have received fraudulent payments based on falsely created invoices. There are allegations of a

kickback scheme. There are numerous money draws from lenders and hundreds of checks and

invoices to be reviewed. In preparation of this case for prosecution, the Government employed

forensic accounting of bank and other records to help them understand what occurred. (Grand
Case 3:18-cr-00089-MMH-JRK Document 93 Filed 01/18/19 Page 2 of 3 PageID 284



Jury testimony of FBI Agent Angela Hill).

       There are also a number of financial spreadsheets and summary charts that were prepared

and used as grand jury exhibits, presumably to demonstrate the alleged fraud that occurred.

These exhibits will undoubtedly be used during the Government's case in chief at trial. Ms.

Brown has a valid defense to these charges, which has been made known to the court previously.

In order to decipher and interpret the Government's theory of this case, the financial spreadsheets

created and to develop the defense theory, I ask the Court to appoint a forensic accountant that

can assist me in the trial of this matter. I ask the court to assign and appoint Josh Shilts, CPA,of

the firm Villela & Shilts, who has been deemed an expert in the field of forensic accounting in

both State and Federal Court. His curriculum vitae is attached as an exhibit, which lays out his

experience, educational background and prior trial testimony.



       WHEREFORE, Defendant Katrina Brown, respectfully requests that this Court sign an

order for the appointment and payment of Josh Shilts as an expert in the field of forensic

accounting and to assist me in the preparation of this case for trial.



                                               Richard Landes, Esq.

                                               s/Richard Landes

                                               Florida Bar No. 71390

                                               736 2nd St N

                                               Jacksonville Beach, FL 32250

                                               904 343 - 4556

                                               rjlandes@gmail.com
Case 3:18-cr-00089-MMH-JRK Document 93 Filed 01/18/19 Page 3 of 3 PageID 285




                            CERTIFICATE OF SERVICE



              I HEREBY CERTIFY that the foregoing motion was electronically filed with the

Clerk of the Court on January 18, 2019 by using the CM/ECF system which will send a notice of

electronic filing to the US Attorney's Office for the Middle District of Florida, Jacksonville

Division.



                                                  s/Richard Landes

                                                  Richard Landes, Esq.
